Citation Nr: 0200518	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  96-05 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to a disability rating greater than zero 
percent for status post bone graft harvest from the right 
iliac bone with lateral femoral cutaneous neuropathy and 
episodic numbness and dysesthesia.

2. Whether new and material evidence has been submitted that 
is sufficient to reopen a claim of entitlement to service 
connection for a right wrist disability, including on the 
basis of aggravation. 

3. Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A § 1151 for a right wrist disability.

4. Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A § 1151 for facial swelling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from February through July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   decisions of the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO). 

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") became law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).  Regulations have been 
implemented in support of the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

Having reviewed the procedural and factual evidence of this 
matter in light of the VCAA and previously existing law, the 
Board is of the opinion that the appellant's disability 
rating claim is ready for appellate review.  The remainder of 
the appellant's claims must be remanded for further 
development of the evidence.


FINDINGS OF FACT

1.  Symptoms of paresthesia and numbness of the right lateral 
femoral cutaneous nerve include constant pain and numbness.

2.  A tender right anterior iliac margin scar is a residual 
of the bone graft harvest surgery.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 10 percent rating 
for severe paralysis of the external cutaneous nerve of the 
right thigh are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.124a, Diagnostic Code 8529 (2001).

2.  The criteria for a separate 10 percent rating for the 
tender right anterior iliac margin postoperative scar are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability rating greater than zero percent 
for paresthesia and numbness of the right lateral femoral 
cutaneous nerve.


Factual Background:

By rating decision dated in August 1996, compensation 
benefits under the provisions of 38 U.S.C.A § 1151 were 
granted for a right hip condition, characterized as  
paresthesia and numbness of the right lateral femoral 
cutaneous nerve, as a residual of right iliac crest bone 
graft surgery.  A zero percent disability rating was 
assigned, effective May 17, 1995.  In September 1996, the 
appellant noted his disagreement with the assigned disability 
rating.  

At a February 1996 VA examination of the veteran's hip, it 
was noted that the veteran complained of pain and paresthesia 
in the distribution of the right lateral femoral cutaneous 
nerve and pain in the right iliac crest area.  Physical 
examination revealed a scar on the anterior iliac crest of 
the right hip due to the bone graft taken in 1994.  The scar 
was tender to palpation, with diminished temperature and 
touch sensation over the distribution of the lateral femoral 
nerve of the right thigh.

The appellant underwent a VA physical examination in January 
1999.  In relevant part, the examiner noted the appellant's 
report of pain over the anterior iliac region from which the 
graft was taken in July 1994, and which spread down the area 
of the lateral cutaneous nerve leading to numbness and 
occasional tingling sensation down to his foot.  The examiner 
noted that the appellant alleged periodic numbness over the 
entire leg from the thigh down to the foot, as well as the 
right leg giving way.  The right anterior iliac margin donor 
site scar was exquisitely tender to touch and five 
centimeters in length, one centimeter in length, and red in 
color, but not matted to the underlying tissues.  The 
diagnostic impression was that of right lateral femoral 
cutaneous neuropathy, episodic numbness and dysesthesia over 
the medial and anterior aspect of the right leg.   
 
During a March 1997 RO hearing and a May 2001 Travel Board 
hearing, the appellant testified that he experienced pain, 
numbness and a tingling sensation down his leg.  As to the 
pain, he reported that it was constant.  

VA medical treatment records reflect continuing care for the 
right leg disorder.  


Applicable Law and Analysis:

The appellant's rating claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155; 38 C.F.R. §§  3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  Further, because the appellant's disability rating 
claim has been in continuous appellate status since the 
original grant of his claim, the evidence to be considered 
includes all evidence proffered in support of the original 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Words such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence-to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 7104; 
38 C.F.R. §§ 4.2, 4.6.

Prior to the enactment of the VCAA, it was well-settled law 
that in order to trigger VA's obligation to assist in the 
development of an increased rating claim, a claimant would 
only need submit his competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
631-32 (1992); see also Jones v. Brown, 7 Vet. App. 134 
(1994). 

The VCAA has not altered this well-established law.  Indeed, 
and as noted above, the VCAA specifically provides in part 
that the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West 2001).  In this matter, the appellant has been 
afforded a VA examination, and the Board finds it to be 
comprehensive and in substantial compliance with the mandates 
of the VCAA.   

The appellant's disorder is currently rated as noncompensable 
under Diagnostic Code 8529, for paralysis of the external 
cutaneous nerve of the thigh. Severe to complete paralysis 
warrants a 10 percent rating, and mild to moderate paralysis 
warrants a noncompensable rating. 38 C.F.R. § 4.124a, 
Diagnostic Code 8529 (2001).

Scars which are poorly nourished with repeated ulceration or 
tender and painful on objective demonstration warrant a 10 
percent rating.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (2001).  Scars may otherwise be rated on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2001).

Having considered the evidence of record, the Board is of the 
opinion that the evidence supports the granting of a 10 
percent disability rating for right lateral femoral cutaneous 
neuropathy during the entire period at issue, the maximum 
schedular rating available for the appellant's disorder.  A 
separate 10 percent rating is also warranted for the tender 
and painful postoperative donor site scar of the right 
anterior iliac margin, also during the entire period at 
issue.  Limitation of function due to the scar, required for 
a rating in excess of 10 percent, has not been shown.

One of the Board's principal responsibilities is to assess 
the credibility, and therefore the probative value of, 
proffered evidence of record in its whole. Owens v. Brown, 7 
Vet. App. 429, 433 (1995); see Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Hensley v. Brown, 5 Vet. App. 
155, 161 (1993).  Credibility can be generally evaluated by a 
showing of interest, bias, or inconsistent statements, and 
the demeanor of the witness, facial plausibility of the 
testimony, and the consistency of the witness testimony.  
Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995).    

As noted, the appellant testified before the undersigned at a 
May 2001 Travel Board hearing.  His testimony relative to 
this issue on appeal is found to have been consistent with 
the medical evidence of record, as well as his prior 
contentions, and illustrates that the severity of the 
disorder approximates findings sufficient to show a severe 
paralysis of the external cutaneous nerve of the thigh - 
constant pain and numbness.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant.  The 
evidence discussed herein does not show that the disability 
at issue presents such an unusual or exceptional disability 
picture as to render impractical the application of the 
regular schedular standards. In particular, the appellant's 
disorder has itself required no periods of hospitalization 
since 1994.  While the veteran's right hip disorder has 
interfered with employment, as reflected in the Social 
Security Administration decision and other evidence of 
record, his is not felt to be an exceptional or unusual case.  
The schedular evaluations granted herein are felt to reflect 
average impairment of earning capacity.  Therefore, referral 
of this case for consideration of the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.

The Board has also considered rating the appellant's service-
connected disability under a different Diagnostic Code. The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology. Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
matter, the competent medical evidence does not show, nor has 
appellant reported, any symptoms that would support the 
assignment of a higher disability rating under alternate 
diagnostic codes.    


ORDER

An evaluation of 10 percent is granted for paresthesia and 
numbness of the right lateral femoral cutaneous nerve during 
the entire period at issue, subject to the statutes and 
regulations governing the payment of monetary awards.

A separate 10 percent evaluation is granted for the right 
anterior iliac margin donor site scar during the entire 
period at issue, subject to the statutes and regulations 
governing the payment of monetary awards.


REMAND

Reopening of the Claim of Service Connection for a Right 
Wrist Disability

Factual Background:

The appellant's service medical records were received by VA 
in November 1973.  They reveal that during his January 1973 
enlistment physical examination, he reported that he had 
"broke[n]" his right hand.  In June 1973, the appellant was 
treated for right wrist pain after a period of exercise.  It 
was noted that the appellant had a previously sustained 
fracture.  In a separate medical treatment note 
contemporaneously dated, it was noted that the appellant had 
injured his right wrist three years previously, and then 
thought it to be a sprain.  The appellant told military 
medical care providers that he did not therefore seek medical 
attention at the time of the earlier incident.  The appellant 
stated that he instead used an "Ace bandage" in its care.  
Upon radiographic examination, pseudo-arthroses of the right 
navicular joint and a fracture of the tip of the ulnar 
styloid of the right wrist were diagnosed, as was early 
traumatic arthritis of the right radiocarpal joint.  The June 
1973 medical examiner recommended that the appellant undergo 
medical board proceedings, as he believed the appellant to be 
unfit for further military service.  

On June 19, 1973, the appellant underwent a service 
department physical examination.  In response to the inquiry 
as to whether he had ever "broken bones," or had "swollen 
joints," the appellant responded in the affirmative, and 
stated that he had hurt his wrist about three years 
previously.  The accompanying report of clinical examination 
reflects that the appellant was diagnosed to have a non-union 
fracture of the right wrist.  

A report of medical board proceedings is of record.  See DA 
Form 8-118, dated June 22, 1973.  It reflects that the 
appellant was present during its proceedings, and that he did 
not present any evidence on his behalf.  The medical board 
found that the appellant's then-diagnosed pseudoarthrosis of 
the right navicular joint, early traumatic arthritis, and 
pseudoarthritis of the tip of the ulnar styloid of the right 
wrist were not incurred in the line of duty and that these 
conditions existed prior to his active service.  The medical 
board recommended that the appellant be separated from active 
service.  Approval action was undertaken as to this 
recommendation on June 28, 1973.  The appellant signed the 
medical board on July 6, 1973, acknowledging that he had been 
informed of the approved findings and recommendations of the 
Board.  The appellant initialed lined through pre-printed 
language in the report indicating that he did not agree with 
the medical board report and desired to appeal - thus 
indicating that the appellant did not appeal the medical 
board findings.     

The appellant's claim for compensation for a right wrist 
fracture was denied by rating decision dated in November 
1973.  The RO found that the appellant's right wrist disorder 
was considered to be of pre-service origin, with no evidence 
of superimposed trauma and with no aggravation beyond the 
normal progress of the disorder.  The appellant did not 
appeal the November 1973 rating decision, or a February 1988 
decision that found he had not submitted new and material 
evidence that was sufficient to reopen his claim.  

The appellant sought to reopen his claim by application 
received in April 1994.  In support of this attempt, he 
submitted medical records reflecting that in April 1982, he 
had injured his right hand in an employment accident, and 
that radiographic examination of his right hand had then 
detected "cystic changes in the right navicular suggesting 
long(-)standing traumatic arthritic affect."  The appellant 
apparently then informed examiners that while serving on 
active military duty, a drill instructor stepped on his right 
hand.  

Also then obtained was a report of September 1982 surgical 
procedure, conducted by the K. Hospital.  The report reflects 
that following the April 1982 employment accident, the 
appellant's right wrist had undergone non-union and avascular 
necrosis of the proximal fragment.  The appellant underwent a 
salvage procedure of bone graft nonunion with donor site 
distal radius, to relieve a nonunion fracture of the right 
carpal navicular.  

By rating decision dated in July 1994, the RO found that the 
appellant had not submitted new and material evidence that 
was sufficient to reopen his claim.   
In his September 1994 notice of disagreement, the appellant 
related that his right wrist condition had never existed 
prior to his active service.  In support of his contention, 
the appellant submitted a letter authored by T.O.C., who 
reported that he enlisted in the Army with the appellant, and 
that he recalled the appellant to have no physical defects at 
the time of enlistment.  Also submitted was a letter authored 
by G.S., who stated that the appellant informed him that he 
had broken his right wrist while in service.  

In a May 1995 VA medical record, F.G., M.D., reiterated the 
appellant's account that he had had his hand broken by a 
drill instructor during his military training.  
At an April 1996 personal hearing conducted at the RO, the 
appellant testified in substance that while attending 
military advanced individual training, a drill instructor 
stepped on his hand when he was doing push-ups.  The 
appellant reported that he consulted military medical care 
providers, and upon radiographic examination it was 
ascertained that the bone in his hand was "broken in three 
places."  Transcript, (T.) 1.  The appellant explained that 
his medical records did 

not show that he had been injured by the drill instructor 
because physicians
informed him that "an officer [was not] allowed to hurt a 
private."  T. 2.  The appellant stated that his service 
medical records were incorrect, in that the only injury he 
sustained prior to service was that he had fractured one 
finger.  The appellant denied that he had undergone medical 
board proceedings.  

The appellant underwent a VA physical examination in February 
1996.  He complained of right wrist pain, swelling and poor 
range of movement.  He was diagnosed to have status post 
right scaphoid fracture in 1973; status post bone graft in 
1986; status post scapholunate arthritic collapse of the 
right wrist with fusion and partial scaphoid removal in July 
1994; and ankylosis of the right wrist with restricted 
motion.

During a May 2001 Travel Board hearing, the appellant 
testified before the undersigned and essentially reiterated 
prior contentions.  

Reasons for Remand:

During the pendency of the appellant's claim, the law 
pertaining to the reopening of claims underwent substantial 
change.  In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
(Court of Appeals) held invalid previously existing law as to 
the standard for determining whether new and material 
evidence had been submitted to warrant reopening of a claim. 
Specifically, the Court of Appeals held that "new and 
material evidence" as provided in 38 C.F.R. § 3.156(a), as a 
requirement to reopen a finally disallowed claim, had been 
impermissibly defined in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991) as requiring "a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" of the 
prior decision.  Thus, VA must use 38 C.F.R. § 3.156(a) 
solely to determine whether new and material evidence has 
been submitted sufficient to reopen the appellant's claim. 

In this case, examination of the February 1995 rating 
decision and the February 1996 Statement of the Case reveals 
that the RO applied the previously existing Colvin test in 
its adjudication of the appellant's attempt to reopen his 
claim.  
In this circumstance, the appellant's claim must be remanded 
for readjudication under the Hodge decision.  See also 
Bernard v. Brown, 4 Vet. App. 384 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.).  


Compensation benefits under the provisions of 38 U.S.C.A § 
1151 
for a right wrist disability and for facial swelling.

Factual Background:

By statement received in May 1995, the appellant claimed 
entitlement to compensation benefits under 38 U.S.C.A § 1151 
for the residuals of July 1994 VA surgery to the right wrist, 
an injury to his hip caused as it was the donor site for the 
surgery, and residual swelling of the face, which he asserted 
was the result of medications prescribed by VA during his 
hospitalization.  

In due course of the development of his claims under 38 
U.S.C.A § 1151, VA medical records were received reflecting 
that the appellant was hospitalized from July 9 through 21, 
1994 and then underwent a right wrist fusion with right iliac 
crest bone graft.  It was noted that the appellant had a 
history of a nonunion of the right scaphoid, degenerative 
joint disease of the right radial scaphoid joint, and right 
navicular necrosis.  It was also noted that the appellant had 
undergone removal of the carpal navicular bone.  From 
November 29 through December 9, 1994, the appellant was 
rehospitalized with complaints of pain and a decreased range 
of motion.   

Medical records received from the K. Hospital reflect that 
the appellant was treated in January 1995 for angioneurotic 
edema.  In a March 1995 VA medical record, it was noted that 
the appellant underwent follow up treatment for swelling of 
the face of unknown origin.  In February 1999, the appellant 
submitted a fact sheet from a private pharmacy, detailing the 
proper use and potential risks of using Naproxen.

By rating decision dated in August 1996, the appellant was in 
part denied benefits under 38 U.S.C.A § 1151 for a right 
wrist condition and facial swelling.  By statement received 
subsequently in August 1996, the appellant in part noted his 
disagreement with the denial of compensation benefits under 
38 U.S.C.A § 1151.  

Reasons for Remand:  

The appellant alleges that as a result of the July 1994 VA 
surgery, he sustained aggravation of his right wrist 
disorder, and an additional disability characterized by 
facial swelling - the latter asserted to be caused by VA 
prescribed medication.  

It is well-settled that in its decisions, VA may not rely 
upon unsubstantiated medical opinion.  Allday v. Brown, 7 
Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 
(1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Prior to the enactment of 
the VCAA, the Court held that the statutory duty to assist 
required a thorough and contemporaneous medical examination, 
especially in cases where there exists ambiguities and 
uncertainties relative to the claimed disorder.  See Shipwash 
v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. 
App. 332, 339-40 (1995); Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990). ]. 
See also 3  C.F.R. § 4.28 ["If a diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."].

Specifically under the VCAA, a claimant is entitled to 
assistance in the development of the claim by the affording 
of a VA medial examination if such inquiry is necessary to 
make a decision on the claim.  By "necessary" in this 
context is meant that the record (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  38 U.S.C. § 
5103A(d) (West 2001).  

Applied to the appellant's claim for benefits under 38 
U.S.C.A § 1151, the appellant has reported that subsequent to 
his July 1994 surgery, his right wrist condition worsened and 
he developed relatively continuous facial swelling.  As a 
layperson, the appellant is competent to report on these 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 
(1994); Harvey v. Brown, 6 Vet. App. 390, 393 (1994); 
Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993).  However, 
because medical expertise is necessary to ascertain if the 
claimed symptoms are the result of the appellant's July 1994 
surgery, the appellant will be afforded a VA medical 
examination with specific inquiry to this issue upon remand.
 
The Board observes that in Brown v. Gardner, 115 S.Ct. 552 
(1994), the United States Supreme Court held that VA's 
interpretation of 38 U.S.C. § 1151 as encompassing only 
additional disability resulting from VA negligence or from 
accidents during treatment was unduly narrow. The Supreme 
Court found that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA. The 
Supreme Court further found that the then implementing 
regulation, 38 C.F.R. § 3.358(c)(3) (1991), was not 
consistent with the plain language of 38 U.S.C.A. § 1151 with 
respect the regulation's inclusion of a fault or accident 
requirement.  However, the Court further held that not every 
"additional disability" was compensable. The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned. See Brown 
v. Gardner, 115 S.Ct. 552, 556 n.3 (1994) (observing that the 
Court did "not, of course, intend to cast any doubt on the 
regulations insofar as they exclude coverage for incidents of 
a disease's or injury's natural progression, occurring after 
the date of treatment . . . VA's action is not the cause of 
the disability in those situations.").

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

The Board further observes that effective October 1, 1997, 38 
U.S.C.A. § 1151, relating to benefits for persons disabled by 
treatment or vocational rehabilitation, was amended by 
Congress. See section 422(a) of PL 104-204. The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in the Brown v. Gardner case, which held that no 
showing of negligence is necessary for recovery under section 
1151.  Further, in August 1998, applicable regulations were 
amended in light of the congressional action. The new 
sections, 38 C.F.R. §§ 3.361, 3.363 (1998), were effective 
from October 1, 1997.  63 Fed. Reg. 45006-07 (1998).  
However, these amendments apply only to claims filed on or 
after the effective date of the statute, October 1, 1997. 
Since the appellant's appeal was pending prior to that date, 
it continues to be subject to review under the prior 
statutory language and interpretation. VAOPGCPREC 40-97 
(O.G.C. Prec. 40-97); see also Marcoux v. Brown, 9 Vet. App. 
289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
(holding that when a law or regulation changes after a claim 
has been filed, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.).   

Because medical evidence has not been obtained to 
specifically ascertain whether the appellant sustained 
additional disability as a result of the July 1994 VA 
surgery, either that of the right wrist or through facial 
swelling, the claims will be remanded.

Accordingly, these matters are REMANDED for the following 
development:

1.  The RO should appropriately contact 
the appellant and ascertain if he has 
received any VA, non-VA, or other medical 
treatment for the disorders at issue that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO should cause the appellant's 
VA claims folder, and a copy of this 
remand, to be reviewed by an 
appropriately qualified physician to 
ascertain if the appellant sustained any 
additional disability, either of the 
right wrist or facial swelling or similar 
symptoms, as a result of the July 1994 VA 
surgery or any medications then 
prescribed.  Any appropriate medical 
examinations should be conducted.  

3.  The RO will issue to the appellant a 
Supplemental Statement of the Case 
relative to his attempt to reopen a claim 
of entitlement to service connection for 
a right wrist disability, addressing the 
criteria set forth in 38 C.F.R. § 
3.156(a) and the Hodge decision.  

The RO should take such additional development action as it 
deems proper with respect to the claims at issue.  In 
particular, the RO should follow any applicable regulations 
and directives implementing the provisions of the VCAA as to 
notice and development of the claims.  

Following such development, the RO should review and 
readjudicate the claims in accordance with the discussion 
above.  If any such action does not resolve the claims, or if 
the RO chooses to take no additional development action 
beyond that as directed above, the RO shall issue the 
appellant a Supplemental Statement of the Case pertaining to 
the issue or issues continued to be denied.  Thereafter, the 
case should be returned to the Board, if in order.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  However, the  appellant is advised that under 
the VCAA, a claimant for VA benefits has the responsibility 
to present and support a claim for benefits, except as 
otherwise provided by law.  38 U.S.C. § 5107(a) (West 2001).  
The VCAA further provides that VA may defer providing 
assistance to the claimant if there is "essential 
information" missing from the application.  Accordingly, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development directed by the RO, is necessary for a 
comprehensive and correct adjudication of his claims.  38 
C.F.R. § 3.655(b).  The appellant's cooperation in the RO's 
efforts is both critical and appreciated.  However, the 
appellant is further advised that his failure to report for 
any examinations scheduled by VA without good cause may 
result in the claim being considered on the evidence now of 
record or denied.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BARBARA B. COPELAND 
	Member, Board of Veterans' Appeals

 


